Citation Nr: 1200380	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  06-27 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968, and from March 1974 to February 1991.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's February 2003 claim for service connection for PTSD.

In September 2010, the Board remanded that issue to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDING OF FACT

There is competent and credible evidence relating the Veteran's current diagnosis of PTSD to his stressors of receiving fire and hearing fire fights during his documented service in Hostile Fire Areas of Vietnam in 1965.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated December 2004 and September 2010, provided to the Veteran before the June 2005 statement of the case and the September 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was not provided with such notice.  However, the Veteran is not prejudiced thereby, because this decision represents a full grant of the benefit which the Veteran is seeking on appeal regarding service connection for PTSD.  The RO will address the degree of disability and the effective date of an award at the time the Board's decision is implemented.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2010 remand.  Specifically, the RO was instructed to contact the Veteran and request any post-service treatment records for his claimed psychiatric disorder, and to schedule the Veteran for a VA psychiatric examination.  The RO requested post-service treatment records in a September 2010 letter, and scheduled the Veteran for a VA psychiatric examination which was performed in October 2010.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  Specifically, VA has obtained the Veteran's service personnel records, service treatment records, and VA treatment records.

Additionally, VA obtained the Veteran's Social Security Administration (SSA) records.  These records show that the Veteran requested withdrawal of his application for SSA benefits because he began actively seeking work.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA regulations reflect that symptoms attributable to PTSD are often not manifest in service.  Accordingly, service connection for PTSD requires a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection for PTSD, the Veteran must submit "...medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  In order for a stressor to be sufficient to cause PTSD, (1) the Veteran must have been exposed to a traumatic event in which he experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the Veteran's response must have involved intense fear, helplessness, or horror.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).   

Just because, however, a physician or other health professional accepted an appellant's description of his military experiences as credible and diagnosed him as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Analysis:  Service Connection for an Acquired Psychiatric Disorder, claimed as PTSD

The Veteran's DD Form 214 shows that his medals earned include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  Additionally, the Veteran's service personnel records show that the Veteran served as a member of the USS BELLE GROVE in Hostile Fire Areas of Vietnam on the following dates in 1965:  May 30 to June 1, June 6 to June 12, June 25 to August 28, September 4 to September 11, September 17 to September 18, September 28 to September 29, October 10, and October 23 to October 25.

The Veteran's service treatment records include no complaints, treatment, or diagnosis of any acquired psychiatric disorder.  In Reports of Medical Examination dated February 1965, May 1967, February 1975, January 1977, December 1978, July 1985, November 1986, September 1988, and December 1990, clinicians found that the Veteran's psychiatric condition was normal.  Additionally, in Reports of Medical History dated February 1965, May 1967, February 1975, November 1986, September 1988, and December 1990, the Veteran checked boxes indicating that he did not have, and had never had, depression or excessive worry, or nervous trouble of any sort.

After service, in a VA general medical examination dated July 1991, the examiner noted that the Veteran reported experiencing occasional flashbacks.  The Veteran stated that his flashbacks were not so bad as to interfere with his functioning, and noted that he was not on any medications.

In February 2003, a VA clinician provided the Veteran with a psychology consult.  The Veteran stated that he had fleeting suicidal thoughts in the past, and that he had homicidal thoughts during his service in Vietnam, but he denied having suicidal or homicidal thoughts at the time of the consult.  He also reported a history of depression and PTSD, and referred to himself as "crazy."  The Veteran stated that he used drugs every day during his service in Vietnam, and once or twice weekly thereafter until 1982, as self-medication for his PTSD symptoms.  He noted that he had lost his first wife because of his drug use, and that he stopped using drugs in 1982 due to urine testing at his job.  The Veteran also reported that his sixth wife had committed suicide in 2002, and that he became severely depressed as a result.  The Veteran's seventh wife reported that his PTSD symptoms include nightmares in which he acts violently, night sweats, and a tendency to withdraw from society.  The VA clinician characterized the Veteran's behavior at the consult as confrontational, inappropriate, disinhibited, and verbally abusive.  He characterized the Veteran's mood as mildly dysphoric with a severely irritable affect.

In April 2003, the Veteran wrote to VA that he did not seek medical or counseling assistance for his PTSD symptoms while on active duty.  He further reported experiencing depression, panic attacks, or anxiety, as well as nightmares and "zoning out."  The Veteran wrote that "during my tour in Vietnam, I was a coxswain and while I never came under direct attack, it was something that was always on my mind when going into the beach or patrolling the perimeter of our ships at night.  I was stationed aboard LSD's [Landing Ship Docks] and LST's [Landing Ship Tanks], [and] we carried troops to combat."  The Veteran also noted that he was informed during his service that one of his friends had died in Vietnam.

The Veteran received another VA psychology consult in December 2003.  The VA physician found that the Veteran "has been having an exacerbation of his PTSD symptoms the past few years especially after suffering from an MI [myocardial infarction] which is not uncommon.  It usually takes a traumatic event to bring latent symptoms to the surface."  The physician erroneously noted that the Veteran had been granted service connection for his PTSD secondary to trauma in Vietnam.  The Veteran reported such symptoms as disturbed sleep with nightmares, flashbacks with dissociative episodes, avoidance of crowds and unfamiliar places, significant detachment feelings except for towards his spouse and fellow Vietnam veterans, irritability, and significant hypervigilance.  The VA physician diagnosed the Veteran with chronic PTSD, delayed, with acute exacerbation secondary to his wife's suicide and his MI.

In his November 2004 notice of disagreement, the Veteran specified that his duties in Vietnam included taking landing craft from the USS BELLE GROVE to the Vietnam shores in Chu Li and Da Nang.

In his August 2005 response to a PTSD questionnaire, the Veteran reported that "Sometime during 1965 we were ordered to go up above the DMZ [demilitarized zone] and wait a few miles off the coast to retrieve a Marine Recon Unit and transport them to Chu Lai.  During which time we would receive fire from the beach up and down the coast.  Many times while delivering supplies to Da Nang and Vang Tau I could hear fire fights going on and some close to the above mentioned areas."

The Veteran has continued to receive VA treatment for PTSD, and VA clinicians have diagnosed him with PTSD from 2003 through 2011, including in January 2004, March 2004, May 2004, June 2004, September 2004, November 2004, February 2005, May 2005, August 2006, December 2006, June 2007, August 2007, November 2007, June 2008, August 2008, November 2008, February 2009, May 2009, August 2009, November 2009, June 2010, October 2010, and February 2011.

In August 2006 and December 2006, a VA physician correlated the Veteran's PTSD diagnosis with his involvement in insertions and extractions from a LSD north of the DMZ in the Da Nang area.  VA clinicians also attributed the Veteran's PTSD to his military experiences in multiple other instances, including in January 2004, March 2004, June 2004, September 2004, June 2007, August 2007, November 2007, August 2008, November 2008, February 2009, October 2010, and February 2011.

VA provided the Veteran with a compensation and pension (C&P) examination of his PTSD in October 2010.  The examiner, a clinical psychologist, reviewed the Veteran's claims file and medical records.  The examiner recorded that the Veteran reported experiencing a mildly depressed mood 2 to 3 times per month, for 2 to 3 days each, which the Veteran stated are precipitated "when I think nothing's going right."  The examiner recorded that the Veteran reported that his stressor involved combat experience while serving aboard the USS BELLE GROVE off the coast of Vietnam; however, the examiner also recorded that the Veteran "denied experiencing any combat or personal traumatic experiences.  He did recount that when he went to the port in Da Nang he could hear gunfire in the distance.  He stated that when he was aboard ship he learned that a friend from high school...was killed in combat."  The VA examiner opined that "the Veteran does not meet the criteria for PTSD using the CAPS [Clinician Administered PTSD Scale] and SCID [Structured Clinical Interview for DSM-IV]....He stated that 'nothing really technically traumatic happened to me' during [the] Vietnam War."  The VA examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS), and found that his mental disorder symptoms are not severe enough to interfere with occupational and social functioning.  The examiner opined that "It is less likely as not that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  It is also less likely as not that the depressive disorder NOS is etiologically related to service by some other means."  The examiner noted that his "diagnostic impression was based on review of C-File and CPRS [Computerized Patient Record System] notes, and an interview with [the] Veteran."

In a November 2011 letter, the Veteran refuted the statements which the October 2010 VA examiner had attributed to him, including that "nothing really technically traumatic happened to me during the Vietnam War," and that his symptoms are precipitated "when I think nothing is going right."

The Board finds that the Veteran is competent to report that during his service in Vietnam his ship received fire from the beach up and down the coast, and he could hear fire fights.  The Veteran is also competent to report that he experiences feelings of depression and anxiety, as well as nightmares, panic attacks, avoidance of crowds and unfamiliar places, irritability, hypervigilance, and significant detachment feelings except for towards his spouse and fellow Vietnam veterans.  Likewise, his spouse is competent to observe that he has nightmares in which he acts violently, night sweats, and a tendency to withdraw from society.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds credible the Veteran's stressor statements that, during his service in Vietnam, his ship received fire from the beach up and down the coast, and he heard fire fights.  Most significantly, the Veteran's service personnel records document that he served as a member of the USS BELLE GROVE in Hostile Fire Areas of Vietnam on the aforementioned dates in 1965.  See Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997) (the service department's findings as to the Veteran's military service are conclusive and binding on VA.); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Documented presence in a Hostile Fire Area of Vietnam strongly corroborates the Veteran's assertions of receiving fire and hearing fire fights there.  Because the Veteran's service personnel record corroborates his statements regarding the stressor of receiving fire and hearing fire fights during his Vietnam service, the Board need not discuss 38 C.F.R. § 3.304(f)(3), which pertains to situations in which the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The Board further finds the Veteran's statements regarding his stressors to be credible because they have been consistent, both with respect to his duties aboard the USS BELLE GROVE in Vietnam, and with respect to the fact that while he "never came under direct attack," his ship did "receive fire from the beach up and down the coast[, and m]any times while delivering supplies to Da Nang and Vang Tau I could hear fire fights going on."

The Board also finds the Veteran's reports of his symptomatology credible.  Although he denied experiencing depression or excessive worry or nervous trouble of any sort in all of his in-service Reports of Medical History, the Veteran did acknowledge experiencing occasional flashbacks which were not so bad as to interfere with his functioning to a July 1991 VA examiner-within six months of his separation from service.  Moreover, as noted above, a VA physician explained that the Veteran's increase in PTSD symptoms in December 2003 following his heart attack and the suicide of his sixth wife was "not uncommon" because "it usually takes a traumatic event to bring latent [PTSD] symptoms to the surface."  Lastly, the Veteran's reports of his PTSD symptoms to his VA clinicians have been consistent throughout his VA treatment records.  The Board finds that these factors are sufficient to outweigh the Veteran's denial of psychiatric symptomatology during his service.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the aforementioned VA clinicians and examiners are so qualified, their medical opinions constitute competent medical evidence.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Although the Board ordinarily confers significant probative weight upon a VA examination report from a clinical psychologist in PTSD cases, the Board finds that the Veteran's treating VA clinicians' findings from 2003 through 2011 outweigh the findings of the VA examiner, for two reasons.  First, the VA examiner relied upon the Veteran's ostensible assertion that nothing "technically traumatic" happened to him in service, which the Veteran disputed in his November 2011 letter to VA.  Indeed, as discussed above, the Veteran has consistently reported his traumatic experiences receiving fire and hearing fire fights while serving on the USS BELLE GROVE, and the Veteran's service personnel records document that he served in Hostile Fire Areas of Vietnam in 1965.  Furthermore, the October 2010 VA examiner included the Veteran's statement that he heard gunfire in the port of Da Nang in his October 2010 VA report, which both comports with the Veteran's consistent stressor statements to VA and his treating clinicians, and conflicts with the examiner's assertion that the Veteran reported that he did not experience a traumatic stressor in Vietnam.

Second, the Board finds that the consistent diagnosis of and treatment for PTSD from VA treating clinicians, including physicians, over the course of more than seven years-from 2003 to 2011-includes a significantly longer time in which to observe and evaluate the Veteran, and therefore outweighs the VA examiner's single isolated finding that the Veteran's symptoms do not warrant a diagnosis of PTSD.  Similarly, the Board notes that the Veteran's treating VA clinicians also consistently found that his symptoms warranted a Global Assessment of Functioning (GAF) score between 41 and 50, while the examiner assigned an outlier GAF score of 70.  Consequently, the VA treating clinicians' diagnoses of PTSD from 2003 through 2011, including the VA physician's August 2006 and December 2006 statement correlating the Veteran's PTSD with his involvement in insertions and extractions from a LSD north of the DMZ in the Da Nang area, outweigh the October 2010 VA examiner's opinion to the contrary.

Attributing the benefit of the doubt to the Veteran, the Board finds that the Veteran's PTSD warrants service connection in this case based on his competent and credible lay statements, the documentation in the Veteran's contemporaneous service personnel records of his presence in Hostile Fire Areas of Vietnam in 1965, his diagnosis of and treatment for PTSD by VA clinicians from 2003 through 2011, and a VA physician's correlation of his PTSD with his involvement in insertions and extractions from a LSD north of the DMZ in the Da Nang area.  Accordingly, service connection for the Veteran's diagnosed PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


